Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 10, 2018

                                            No. 04-18-00541-CR

                                       IN RE Wilbert P. STEWART

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On August 15, 2018, this court issued an opinion dismissing relator’s petition for writ of
mandamus for lack of jurisdiction. On September 4, 2018, relator filed a motion for rehearing.
After considering the motion, relator’s motion is hereby DENIED.

           It is so ORDERED on September 10, 2018.



                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 1993-CR-0145, styled The State of Texas v. Wilbert P. Stewart, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.